DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 3/19/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
3.	Claims 106-138 are pending.  Claims 1-105 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant's election with traverse of Group IV, including claims 124-131, 136-138 in the reply filed on 3/19/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application can be conducted without a serious burden on the Office.  This is not found persuasive because the Office Action dated 1/26/2021 demonstrated a lack of unity of invention between the claims 106-138 of Groups I-IV and Applicant has not alleged an error in this analysis under 35 USC 121 and 372.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 124, 126, 129-131 and 136-138 are objected to because of the following informalities:  
In claim 124, line 12, change “so as to alter the magnetic induction lines pass through said coil” should be changed to -- so as to alter [[the]] magnetic induction lines [[pass]] passing through said coil --;
gap --;
In claim 129, line 1, change “claims 128” to -- claim 128 --;
In claim 130, line 1, change “claims 128” to -- claim 128 --;
In claim 130, line 2, change “two said driving member” to -- two said driving members --;’
In claim 130, line 2, change “the two ends” to -- 
In claim 131, lines 2-3, change “two said magnetic gaps” to -- two 
In claim 131, line 4, change “the other end” to -- [[the]] an other end --;
In claim 131, line 6, change “the edge thereof” to -- [[the]] an edge thereof --;
In claim 131, line 10, change “the edges of the two sides” to – [[the]] edges of the two sides --;
In claim 136, line 3, “the two ends” should be -- [[the]] two ends --;
In claim 136, line 4, “the direction of the magnetic induction lines” should be -- [[the]] a direction of [[the]] magnetic induction lines --;
In claim 136, line 5, “the coil” should be -- [[the]] a coil --;

Claim 127 should be amended as follows:
127. The kinetic energy generating device, as recited in claim 126, wherein said coil framework further comprises an upper coil framework and a lower coil framework, wherein said framework supporting point comprises an upper supporting point arranged at [[the]] a center of [[the]] an inner side of said upper coil framework and a lower supporting point arranged at [[the]] a center of [[the]] an inner side of said lower coil framework.

Claim 137 should be amended as follows:
137. The kinetic energy generating method, as recited in claim 136, further comprising the following step: driving the middle column to pivot, so as for [[the]] two ends of the middle column to 

Claim 138 should be amended as follows:
138. The kinetic energy generating method, as recited in claim 137, further comprising the following step: having an end of the middle column contact the lower magnetism seal lid when [[the]] an other end of the middle column  contacts the upper magnetism seal lid.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 124-126, 128 and 136-138 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 102938606 A, of record).
As to claim 124, Xu shows (FIG. 1 and 2):

    PNG
    media_image1.png
    338
    755
    media_image1.png
    Greyscale

A kinetic energy generating device, comprising: 
a magnetically permeable cavity body, comprising an upper magnetism seal lid 1-1 and a lower magnetism seal lid 1-2 and defining a magnetically permeable cavity (between the seal lids); 
a middle column 3; 
a permanent magnet member 2, jointly arranged between said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2; and 
a coil 4 surrounding around said middle column 3, wherein both said coil 4 and said permanent magnet member 2 are arranged in said magnetically permeable cavity, wherein a magnetic gap G1 is defined between said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2, wherein said middle column 3 passes through said magnetic gap G1 and is structured to alternately contact said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2, so as to alter the magnetic induction lines pass through said coil 4 to generate induced current (Translation page 2:30 to page 3:32).
As to claim 125/124, Xu shows (FIG. 1 above and 2) said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2 form a covered magnetically permeable cavity body (soft magnetic material 1-1,1-2 Translation page 2:30-36).
As to claim 126/125/124, Xu shows (FIG. 1 above and 2) a coil framework 5 with said coil 4 surrounded thereon, wherein said middle column 3 is held by said coil framework 5 and sleeved by said coil 4, wherein said coil framework 5 comprises a framework supporting point (at connection with 
As to claim 128/125/124, Xu shows (FIG. 1 above and 2) at least a driving member 6, connected with an end of said middle column 3 extended from said magnetically permeable cavity body (elastic device 6 extends beyond lower magnetism seal lid 1-2).
As to claim 136, Xu shows (FIG. 1 above and 2)  A kinetic energy generating method, comprising the following steps: driving a middle column 3 to pivotally move, so as to alternately contact an upper magnetism seal lid 1-1 and a lower magnetism seal lid 1-2 located on the two ends of a permanent magnet member 2, such that the direction of the magnetic induction lines that pass through the coil 4 surrounding the middle column 3 changes and renders the coil 4 to generate induced current and produce electric power, wherein the permanent magnet member 2 and the coil 4 are accommodated in a magnetically permeable cavity formed by the upper magnetism seal lid 1-1 and the lower magnetism seal lid 1-2 (the permeable cavity coincides with the gap G; Translation page 2:30 to page 3:32).
As to claim 137/136, Xu shows (FIG. 1 above and 2) the following step: driving the middle column 3 to pivot, so as for the two ends thereof to respectively swing in a tilting manner respectively in a magnetic gap G1 formed between the two sides of the upper magnetism seal lid 1-1 and the lower magnetism seal lid 1-2 (core 3 and the coil 4 are shown in two positions in FIG. 1-2, elastic force of elastic device 6 causes position in FIG. 2 to return to position of FIG. 1 results in change in magnetic flux to generate electricity Translation page 3:11-32, called seesaw generating device page 2:30-31).
As to claim 138/137/136, Xu shows (FIG. 1 above and 2) the following step: having an end of the column 3 contacts the lower magnetism seal lid 1-2 when the other end thereof contacts the upper magnetism seal lid 1-1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 102938606 A, of record) in view of McLean et al. (US 3,563,245, hereinafter McLean).
As to claim 129/128/125/124, Xu was discussed above with respect to claim 128 except for comprising one said driving member, which is a reed.
McLean shows (FIG. 3 and 4):

    PNG
    media_image2.png
    615
    872
    media_image2.png
    Greyscale

one said driving member A2, which is a reed (an elongated structure A2 connected to an end of the middle column A3 to extend outside the cavity body 94; A2 and A3 are different materials as shown by different cross-hatching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle column 3 of Xu to have comprising one said driving member A2, which is a reed as taught by McLean, for the advantageous benefit of providing a mechanical extension of the middle column 3 outside the magnetically permeable cavity body for the purpose of relaying pressure to the middle column 3 via a leverage mechanism such that the middle column 3 rotates to cause reversal of lines of electromagnetic force in the middle column 3 to produce electric current and AC electricity as taught by McLean (col.3:66 to col.4:25).
As to claim 130/129/128/125/124, Xu in view of McLean was discussed above with respect to claim 129 except for comprising two said driving member, which are reeds, connected with the two ends of said middle column extended from said magnetically permeable cavity body respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle column 3 of Xu in view of McLean to have comprising two said driving member A1,A2, which are reeds, connected with the two ends of said middle column 3 extended from said magnetically permeable cavity body respectively as taught by McLean, for the advantageous benefit of providing a mechanical extension of the middle column 3 outside the magnetically permeable cavity body for the purpose of relaying pressure to the middle column 3 via a leverage mechanism such that the middle column 3 rotates to cause reversal of lines of electromagnetic force in the middle column 3 to produce electric current and AC electricity as taught by McLean (col.3:66 to col.4:25, extension of reeds from both ends of the middle column 3 provides two options for connecting a leverage mechanism).
As to claim 131/130/129/128/125/124, Xu in view of McLean was discussed above with respect to claim 129 and Xu further shows (FIG. 1 above and FIG. 2) wherein said magnetically permeable cavity body has two sides 1-1,1-2, wherein two said magnetic gaps G1,G2 are formed by said two sides respectively, wherein as an end of said middle column 3 contacts said upper magnetism seal lid 1-1, the other end thereof contacts said lower magnetism seal lid 1-2.
Xu does not show wherein said upper magnetism seal lid comprises two upper middle column contact ends extended downward from the edge thereof, wherein said lower magnetism seal lid comprises two lower middle column contact ends extended upward therefrom, wherein gaps left between corresponded said upper middle column contact ends and said lower middle column contact ends respectively become said magnetic gaps between the edges of the two sides of said upper magnetism seal lid and said lower magnetism seal lid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically permeable cavity body of Xu in view of McLean to have wherein said upper magnetism seal lid 1-1 comprises two upper middle column contact ends N extended downward from the edge thereof, wherein said lower magnetism seal lid 1-2 comprises two lower middle column contact ends S extended upward therefrom, wherein gaps G1,G2 left between corresponded said upper middle column contact ends N and said lower middle column contact ends S respectively become said magnetic gaps G1,G2 between the edges of the two sides of said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2 as taught by McLean, for the advantageous benefit of a small displacement of the middle column 3 to produce electric current and AC electricity in a compact generator with high energy conversion efficiency as taught by McLean (col.4:8-25, col.1:69 to col.2:6).

Allowable Subject Matter
Claim 127 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowability of claim 127 is the inclusion of the limitation “wherein .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832  

                                                                                                                                                                                                    /TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832